McDERMOTT, Justice,
dissenting.
I dissent reluctantly, because I perceive that the majority opinion is laudably trying to reach the increasing madness of ineffective counsel.
I cannot, however, accept that this Court would for any reason countenance deliberate trial error designed to seed a subsequent P.C.H.A. petition, and find such conduct a reasonable strategy. The majority would find such conduct even where it was “prejudicial in the sense that it turned out to be likely to have affected the outcome before the jury, [if] a fact finder could conclude that, though unethical,. it was not unreasonable in the context of counsel’s overall performance.” Maj. op. p. 472, fn. 2.
A deliberate error that injures a defendant cannot be converted to harmless error because it was reasonable on the part of counsel unless the defendant initially agreed to the ploy, an agreement unlikely ever to be heard this side of the grave. Hence, I believe the majority’s efforts will only exacerbate the problem.
Beyond the facts of this fourteen year old case, the general morass from ineffective assistance claims must be brought to some reasonable control. We cannot be compelled to review, at the whim of every defendant, convictions incurred decades ago. Constitutional rights can be waived, and where they have not been exercised for a reasonable period of time should be dismissed without a hearing. The General Assembly attempted in Section 9544 *485of the Post Conviction Act1 to say when issues are waived. Either that body or this Court should say what is a reasonable time, the failure of which for any reason ends all further appeal.
Also, the intention of the P.C.H.A. that all issues be presented in one and only one petition must be enforced. See 42 Pa.C.S. § 9545(c). A single petition, filed within a reasonable time after an action, a study of the record, noting all errors, arguments and contentions must be demanded. Then a court, after argument, may make an independent review of the record, measure for constitutional failure, and where there is none, weigh all else against the totality of the circumstances, including timeliness. Unless all the circumstances argue innocence beyond a reasonable doubt the matter should be at an end, and all unraised contentions waived.
I do not believe under all the evidence offered in this case that counsel’s alleged failure to fully cross-examine the police officer would have changed the result.

. Act of May 13, 1982, P.L. 417, No. 122 § 2, 42 Pa.C.S. § 9544.